Title: From George Washington to William Livingston, 22 April 1779
From: Washington, George
To: Livingston, William



Dr Sir,
Head Quarters Middle Brook 22d April 1779

The inclosed is a letter to you in your official character; this you will be pleased to receive as private and confidential—to explain, for your own satisfaction the reasons which will oblige me to draw off Maxwells brigade from its present position and will prevent my replacing them by other troops.
I have for a long time past been preparing for a decisive expedition against the six nations, which is now approaching fast to the period fixed for its execution. The short term of service for which the militia can be drawn out by the laws of the different states concurring with other obvious reasons has determined me to employ on this service, almost wholly Continental troops—The force of the savages, with the aid they may derive from the British garrisons on the lakes, makes it necessary to give a sufficient probability of success to the undertaking, to detach so considerable a force from this quarter as will leave the main army rather in a delicate situation. To provide for its security as far as possible, I shall be under a necessity of keeping it in a collected state; and this will of course oblige me to afford less cover to the country, than has been done for some time past, ’till our numbers can be rendered more respectable by the accession of the levies, which I hope will be raised in the different states towards completing their batalions—It is very disagreeable to me to throw any burthen upon the Militia at this season of the year; but you will readily perceive my dear Sir, that it is not in my power to avoid it.
You will also perceive that I mean to withdraw the Monmouth Detachment—An additional motive for it is that the enemy appear to have a number of active emissaries in that part of the country who have been very successful in corrupting our men—An alarming spirit of mutiny and desertion has shown itself upon several occasions, and there is no saying how extensively the infection might spread.
Sensible as you will be of the importance of keeping our true situation a profound secret to the enemy, I am persuaded you will make a cautious use of what I now communicate. With very great esteem & regard I am Dr Sir Your most Obedt servant.
